Allowable Subject Matter
	Claims 1-4, 6-10, 12-15, and 17-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to the independent claims, the prior art of record fails to teach or suggest, either alone or in combination “in a case where the shift register comprises a first additional output sub-circuit, the first additional output sub-circuit is coupled to a third clock signal terminal, the cascade node, and a first additional output signal terminal: in a case where the shift register further comprises a second additional output sub-circuit, the second additional output sub-circuit is coupled to a corresponding fourth clock signal terminal, the cascade node, and a corresponding second additional output signal terminal; each additional output sub-circuit, of the one or more additional output sub- circuits, is configured to transmit a clock signal received at a corresponding clock signal terminal of the third clock signal terminal or the fourth clock signal terminal to the corresponding additional output signal terminal of the first additional output signal terminal or the second additional output signal terminal under control of a potential at the cascade node, so as to scan a gate line coupled to the corresponding additional output signal terminal; the pull-up control sub-circuit is coupled to an input signal terminal, a first voltage signal terminal, the pull-up node, a pull-down node, and a second voltage signal terminal, and is configured to transmit a first voltage signal received at the first voltage signal terminal to the pull- up node in response to an input signal received at the input signal terminal, and transmit a second voltage signal received at the second voltage signal terminal to the pull-up node under control of a potential at the pull-down node; the pull-down control sub-circuit is coupled to a third 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner’s Amendments
Authorization for this Examiner’s Amendments to the claims was given in a phone interview with Shir Farhad on 3/1/2022

16.	(Canceled).
17.	(currently amended) 
The gate driver circuit according to claim 1, wherein each shift register has an input signal terminal, a first reset signal terminal, and a cascade signal output terminal coupled to the cascade node; input signal terminals of first two stage shift registers are both coupled to a frame start signal terminal; except the first two stage shift registers, an input signal terminal of an Nth-stage shift register is coupled to a cascade signal output terminal of a (N-2)th-stage shift register; and except last three stage shift registers, a first reset signal terminal of the Nth-stage shift register is coupled to a cascade signal output terminal of a (N+3)th-stage shift register..
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628